Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the star connection must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “star-connected” it is unclear the number of second control unit required since stars normally contain five points it is unclear if the claims (claim 3 and 4) require additional second controllers to form a “star” shape show in drawings. The specification recites each of the plurality of second control units is directly connected to the first control unit through a communication line. It is unclear if the limitations star-connected requires a direct connection. It is suggested Applicant remove the star language from the claims replacing said language instead with “wherein each of the plurality of second control units is directly connected to the first control unit through a communication line.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy et al. (US 20070210652) in view of Kamizuma et al. (US 20170033593).
With respect to claim 1 Tracy teaches an uninterrupted power supply apparatus, comprising: a battery (battery); a  plurality of uninterrupted power supply modules (see modules in Fig. 3 for example) each including a converter (312), a  chopper (314), and an inverter (313), the converter configured to convert an AC voltage (see AC input) to  a first DC voltage (output to 315 from 312), the chopper configured to convert the first DC voltage from the converter to charge (paragraph 0027) the battery and to convert a second DC voltage (battery voltage) from the battery into a third DC voltage (output voltage from 314), the inverter configured to convert the first  DC voltage from the converter or the third DC voltage from the chopper into an AC voltage (see AC output); and a first control unit (322 see Fig. 5-6) configured to output status and phase information (paragraph 0031) for controlling (see dashed lines connecting to 314 and 313) timing of switching operations of switching devices provided in the chopper and the inverter, wherein each of the  uninterrupted power supply modules includes a second control unit (see Fig. 7 and 8) that is configured to generate a first waveform carrier (see AC waveform signal Fig. 8 for example) in synchronization with the phase information, the first carrier being used with the voltage indication (see power measurement Fig. 7) to control switching operations of the switching devices provided in the inverter. Tracy does not teach the waveform signal communicated to the chopper. Tracey does not teach the connection of first and second controllers connected as claimed and synchronization carrier details for the controllers. Kamizuma teaches the use of a first controller (41) configured to output a voltage indication (see Br signal) and phase information (phase of Br or Bu signal) for controlling (see output of inverter of converter control section 43 and 44) timing of switching operations of switching devices provided in the chopper and the inverter, and second controller (42) a second control unit that is configured to generate a first triangular carrier (Cinv) in synchronization with the phase information, the first triangular carrier being used with the voltage indication to control 
With respect to claim 2 as detailed above in claim 1 Tracy and Kamizuma teaches the UPS arrangement of claim 2 wherein Kamizuma teaches such that a phase of peaks of the second triangular carrier is synchronized (see synchronization of Ccnv with Cinv) with a phase of peaks of the first triangular carrier.
With respect to claims 3-4 Kamizum teaches the second control units (42) provided in the respective uninterrupted power supply modules are star-connected (see directly connected to 43 and 44 or see star shape formed with connection shown in Fig. 11) to the first 15control unit.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836